Name: 2013/518/EU: Commission Implementing Decision of 21Ã October 2013 amending Part 1 of Annex E to Council Directive 92/65/EEC as regards the model health certificate for animals from holdings (notified under document C(2013) 6719) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  tariff policy;  trade;  organisation of transport;  trade policy;  agricultural policy
 Date Published: 2013-10-23

 23.10.2013 EN Official Journal of the European Union L 281/14 COMMISSION IMPLEMENTING DECISION of 21 October 2013 amending Part 1 of Annex E to Council Directive 92/65/EEC as regards the model health certificate for animals from holdings (notified under document C(2013) 6719) (Text with EEA relevance) (2013/518/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular the first paragraph of Article 22 thereof, Whereas: (1) Article 10 of Directive 92/65/EEC lays down the animal health requirements which are to be complied with in order for dogs, cats and ferrets to be the subject of trade in the Union. It provides, inter alia, that those animals must satisfy the conditions set out in Article 6 and, where applicable, in Article 7 of Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (2). (2) Article 6 of Regulation (EU) No 576/2013 provides, inter alia, that those animals are to be accompanied by an identification document in the format of a passport in accordance with a model to be adopted by the Commission. The model for that passport is set out in Annex III to Commission Implementing Regulation (EU) No 577/2013 of 28 June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (3). (3) Article 7 of Regulation (EU) No 576/2013 provides that Member States may authorise under certain conditions the non-commercial movement into their territory from other Member States of young dogs, cats and ferrets that have not been vaccinated against rabies, or that have been vaccinated but have not yet acquired protective immunity against this disease. Where they authorise such movement, Member States should inform the public by means of internet-based pages to which the Commission provides a link on its internet page that can be used for trade purpose. (4) In addition, Article 10 of Directive 92/65/EEC provides that dogs, cats and ferrets are to be accompanied by a health certificate which corresponds to the specimen in Part 1 of Annex E thereto. (5) Following the repeal of Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (4) by Regulation (EU) No 576/2013, it is necessary to amend the specimen of that health certificate in order to replace the references to Regulation (EC) No 998/2003 by references to Regulation (EU) No 576/2013. (6) The health certificate set out in Part 1 of Annex E to Directive 92/65/EEC takes into account Commission Regulation (EU) No 388/2010 of 6 May 2010 implementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards the maximum number of pet animals of certain species that may be the subject of non-commercial movement (5) which provides that the requirements and checks laid down in Directive 92/65/EEC are to apply to the movement of more than five pet animals where the animals are moved into a Member State from another Member State or a third country listed in Section 2 of Part B of Annex II to Regulation (EC) No 998/2003. (7) The rules laid down in Regulation (EU) No 388/2010 have been reviewed and included in Regulation (EU) No 576/2013. References to Regulation (EU) No 388/2010 in the specimen of the health certificate set out in Part 1 of Annex E to Directive 92/65/EEC should therefore be deleted. (8) Directive 92/65/EEC should therefore be amended accordingly. (9) To avoid any disruption of trade, the use of health certificates issued in accordance with Part 1 of Annex E to Directive 92/65/EEC before the date of application of this Decision, should be authorised during a transitional period subject to certain conditions. (10) This Decision should apply from the date of application of Regulation (EU) No 576/2013. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex E to Directive 92/65/EEC is replaced by the text in the Annex to this Decision. Article 2 For a transitional period until 29 April 2015, Member States may authorise trade in dogs, cats and ferrets from holdings accompanied by a health certificate issued not later than 28 December 2014 in accordance with the model set out in Part 1 of Annex E to Directive 92/65/EEC in its version prior to the amendments introduced by this Decision. Article 3 This Decision shall apply from 29 December 2014. Article 4 This Decision is addressed to the Member States. Done at Brussels, 21 October 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) OJ L 178, 28.6.2013, p. 1. (3) OJ L 178, 28.6.2013, p. 109. (4) OJ L 146, 13.6.2003, p. 1. (5) OJ L 114, 7.5.2010, p. 3. ANNEX Part 1  Health Certificate for trade in animals from holdings (ungulates, birds vaccinated against avian influenza, lagomorphs, dogs, cats and ferrets) 92/65 EI